Affirming.
This case involves the question as to whether Jess F. Snowden, Jr., who was elected as police judge of the city of Winchester in November of this year, was entitled to take office the first Monday in December, 1949, or not until the first Monday in January, 1950?
Since 1921 Winchester has operated under the commission form of government, KRS, C. 89. In 1944, Winchester's *Page 698 
classification was changed from a fourth class to a third class city. KRS 86.230 provides that all city officers of cities of the fourth class, except members of the city council, shall take office the first Monday in January following their election or appointment. The second paragraph of KRS 89.050 provides that in cities of the second, third and fourth classes, operating under the commission form of government, the mayor and the police judge shall serve for terms of four years beginning on the first Monday in January following their election. KRS 26.170 provides that the police judge of a city of the third class shall enter upon the discharge of the duties of his office on the first Monday in December after his election.
The police judge in Winchester, who was elected in 1941, took office the first Monday in January, 1942. His term ran until the first Monday in January, 1946. The judge who was elected in November, 1945, and after Winchester had become a third class city, could not and did not take office until the first Monday in January, 1946. His four year term, the unexpired part of which the appellee, Michael A. Rowady, was elected to fill out, will not end until the first Monday in January, 1950.
We think the lower court properly ruled in favor of the appellee. This view does no violence to KRS 26.170, because that section is not applicable to a third class city operating under the commission form of government, as is Winchester. See KRS 89.400. Furthermore, this disposition of the case provides an orderly plan for the term of the police judge of Winchester, notwithstanding the fact that the city's classification has been changed from fourth class to third class.
Judgment affirmed.